TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-05-00762-CR



                            Jermaine Daniel Brydson, Appellant

                                               v.

                                The State of Texas, Appellee



    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT
      NO. D-1-DC-04-205533, HONORABLE MICHAEL LYNCH, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Jermaine Daniel Brydson has filed a motion to dismiss his appeal. See Tex.

R. App. P. 42.2(a). We grant the motion and dismiss the appeal.




                                            W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Pemberton and Waldrop

Dismissed on Appellant’s Motion

Filed: January 12, 2006

Do Not Publish